DETAILED ACTION

In response to Amendments/Arguments filed 2/7/2022.  Claims 1 and 3-12 are pending. Claims 8-12 are withdrawn.  Claims 1 and 3-7 are examined thusly.  Claims 1, 3, and 6 were amended.  Claim 2 was cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites the comb width as being 0.5 m.  The comb width recited in the specification is “0.5 mm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an anti-glare film formed from a cured product of that is capable of being liquid spinodal decomposition phase separated composition of a polymer component and a curable compound, with or without polymeric particles having a specific size and silica particles, having the properties as claimed, does not reasonably provide enablement for anti-glare films formed from any material, including inorganic materials, epoxies, thermosetting polyurethanes, polyimides, polyamideimides, polyamides, etc.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1 and 2 can be used as claimed and whether claims 1 and 2 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 and 2, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-3 read on any material forming an antiglare film resulting in the properties while the specification discloses the antiglare film is specifically formed from cured product of a liquid spinodal decomposition phase separated composition, wherein the composition is a (meth)acrylate polymer and a (meth)acrylate monomer.
	(b) There is no direction or guidance presented for anti-glare films formed from any material, including inorganic materials, epoxies, thermosetting polyurethanes, polyimides, polyamideimides, polyamides, etc.
	(c) There is an absence of working examples concerning anti-glare films formed from any material, including inorganic materials, epoxies, thermosetting polyurethanes, polyimides, polyamideimides, polyamides, etc.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 1.  Claims 3-7 are rejected as being dependent ultimately on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shoshi et al. (US 6896960).
Shoshi discloses an anti-glare hard coat film.  Concerning claim 1, Shoshi discloses the anti-glare hard coat film has a reflectance of less than 3.5%, 60° specular gloss of less than 50%, specifically 12.4%, and a haze from 3 to 50%, specifically 40.6% (Table 1, Example 1; col. 5, lines 7-34).  In regards to the claimed transmission image clarity, since the film is used in the same manner and has the same materials as claimed, the transmission image clarity would be the same when measured using an optical comb with a width of 0.5 mm.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  
Regarding claim 3, the anti-glare hard coat film comprises a transparent substrate and the anti-glare hard coat layer comprising a cured product of a curable resin precursor and silicone polymer component (cols. 3-8; Table 1).  With respect to claim 6, the curable resin precursor is a compound selected from the claimed materials (cols. 3-4).  In regards to claim 7, the composition includes a silica nanoparticle which is disposed with the curable resin precursor (Table 1, Example 1); as such, the silica nanoparticle is broadly part of the resin precursor.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Minamino et al (JP 2008-197320).
Minamino an antiglare composition and films thereof.  Concerning claim 1-3, Minamino discloses the antiglare film comprises a transparent substrate and an antiglare layer formed from a composition comprising a first component that is a copolymer component and a second component that is a monomer (para. 0012-0078).  The film has a haze value of 1 to 50% (para. 0082).  With respect to claims 5 and 6, Minamino discloses the copolymer component is an unsaturated double bond-containing acrylic copolymer (para. 0043 and 0104; Example 3) and the monomer component is a polyfunctional monomer that is an acrylate (para. 0104, Example 3).  Given that the materials are the same as that claimed, the two components are able to be phase separated by liquid phase spinodal decomposition.  Regarding claim 7, the second component can include a fluorine-based compound and silica nanoparticles (para. 0104, Example 3).  Given that the materials for the composition is the same and the haze overlaps and includes the claimed range, the gloss and reflectance as claimed would also overlap and include the claimed range.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Double Patenting
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/651482 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘482 claims disclose a chromacity value and the present claims are silent to the value, since the composition is the same, the properties would also be the same.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/610699 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘699 claims are silent to the gloss values, since the composition is the same, the properties would also be the same.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 12-17 of copending Application No. 16/651739 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to an antiglare film that is formed from the same materials.  While it is noted that the ‘739 claims disclose a chromacity and scattered reflection values and the present claims are silent to the value, since the composition is the same, the properties would also be the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The affidavit under 37 CFR 1.132 filed 2/7/2022 is insufficient to overcome the rejection of claims 1 and 3-7 based upon the 35 USC 112(a) rejection as set forth in the last Office action because:  the properties as claimed are directly as a result of the combination of specific materials in specific amounts and processed in a specific way.  While it is noted that Applicant has shown a different method, the materials are the same as that disclosed in the specification in specific amounts.  Applicant has not shown possession of every single method and every single material known to man within the specification as able to produce the claimed properties.  The specification provides a specific composition of specific materials in specific amounts as capable of producing the claimed properties.  Merely reciting properties without providing the underlying composition, which are disclosed in the specification as producing the claimed properties is undue experimentation since Applicant has again not shown every single material and every single method known to man to produce anti-glare films.  Examiner notes that the specification is silent to all materials and all methods.  As such, the affidavit is ineffective.

Response to Arguments
Applicant's arguments filed 2/7/2022 regarding the 35 USC 112(a) rejection have been fully considered but they are not persuasive.  Applicant asserts that the specification is enabled.  While it is agreed that the specification is enabled, the Examiner is not arguing about enablement per se.  The claims are not enabled for the scope presented.  Claim 1 recites only properties.  There is no recitation of the underlying materials that produce the claimed properties.  As such, claim 1 can read on any single or combination of materials at any amount capable of forming an anti-glare film.  To that end, the materials can include any and all previously recited in the previous rejection.  It is noted that the claimed properties are the direct result of a specific combination of materials in specific amounts.  As such, the affidavit is not sufficient to overcome the previous rejection and the rejection is maintained due to the amendments presented.

Applicant’s arguments, see pp. 6-7, filed 2/7/2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant’s arguments, see pp. 12-13, filed 2/7/2022, with respect to the 35 USC 102(a)(1) rejection under Shoshi have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of the claims under Shoshi has been withdrawn.  Examiner acknowledges the instant amendments overcome the previous rejection.  However, Shoshi is still applicable as an obviousness rejection as set forth above.  To that end, Applicant asserts that the transmission image clarity would be ¼ of the total transmission image clarity set forth by Shoshi and would therefore be more that the claimed range.  Examiner respectfully disagrees and notes that Applicant has provided no technical basis or evidence to show that this is indeed the case.  To that end, Shoshi discloses other optical properties that fall within the claimed ranges.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.  Given that Applicant has provided no technical reasoning or showing that ¼ of the total transmission image clarity is due to the 0.5 mm comb, the rejection is maintained.

Applicant’s arguments, see p. 13, filed 2/7/2022, with respect to the 35 USC 102(a)(1) rejection under Takahashi have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous rejection.

Applicant's arguments filed 2/7/2022 regarding the Minamino reference have been fully considered but they are not persuasive.  Applicant asserts that the Examples of Minamino disclose a haze that is less than that claimed and therefore, the reference is not applicable to the instant claims.  Examiner respectfully disagrees and notes that Applicant is disregarding the broader range as disclosed by Minamino, which would meet the claims.  Since the materials are the same and the broader range of the haze meets the limitations, the claimed properties would also overlap and include the claimed reflectance, gloss, and transmission image clarity.  As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.

Applicant's arguments filed 2/7/2022 regarding the double patenting rejections have been fully considered but they are not persuasive. The double patenting rejections still stand as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 20070298193).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783